Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 15, 2019

                                          No. 04-18-00799-CV

                                  IN RE Abelardo G. GONZALEZ

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice (not participating)
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On December 19, 2018, this court conditionally granted relator’s petition for writ of
mandamus and directed the trial court to rule on relator’s motion for default judgment within
fourteen days of our opinion. On January 2, 2019, relator filed a Motion to Issue Mandamus
Immediately, in which he asked this court to issue our writ because the trial court had not yet
ruled on his motion. On January 11, 2019, the trial court signed an order granting relator’s
motion for default judgment. A copy of the trial court’s order is attached to this order.

      Because the trial court has now ruled on relator’s underlying motion for default
judgment, we DENY as moot his Motion to Issue Writ Immediately.

           It is so ORDERED on January 15, 2019.



                                                                          PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Sid L. Harle presiding.